ORDER
These appeals are withdrawn from submission for a period of 35 days or to and including November 12, 1982. The purpose of the deferral is to permit the parties to engage in serious and good faith personal efforts to settle the controversy among them.
The Honorable IRVING HILL, Senior United States District Judge of the Central District, has agreed to act as the settlement conference judge. Judge Hill is empowered to issue appropriate notices and orders from time to time, as may be necessary, to conduct and supervise periodic settlement conferences in accordance with his usual practices and the parties and their counsel shall comply therewith.
The clerk of this court shall immediately forward to Judge Hill a copy of the excerpt of record filed with this court and a full set of the parties’ briefs on appeal.
All conferences and the substance thereof shall be held in strict confidence. There shall be no communications by or between the members of this panel and Judge Hill, nor with the parties or their counsel. The only communication necessary or anticipated is that the parties either have or have not been able to settle the issues involved in their appeals.
Extensions of time to complete settlement negotiations will not be looked upon favorably, but will be granted upon a showing of good cause.
IT IS SO ORDERED.
SUPPLEMENTAL ORDER
Our Order filed October 7, 1982, is amended to provide that these appeals are withdrawn from submission until December 13,1982.